DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-8 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The term “The OCT probe used for human” is unclear, and can be interpreted that a human is needed as part of the apparatus.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (US 2014/0340756, hereinafter Sinclair) in view of Tashiro et al. (US 2014/0031679, hereinafter Tashiro).

With respect to claim 1, Sinclair discloses an OCT probe used for human open lumen system, comprising (see fig. 4) : a probe protector 24, a probe body (see probe body 10), a metal coil (see 23, fig. 4) , a probe guard tip (see Fig. 4, hypotube 21) and a light-guided optical fiber (see 11); 
wherein the probe body is match mounted with the metal coil, and the metal coil is mounted on the rear end of the probe body (see Fig. 4, para. 0038) ; the light-guided optical fiber is fixed inside the probe body (see element 11, fig. 4); the probe guard tip is sleeved on the probe body, the probe protector is sleeved on the probe guard tip and sleeved on the metal coil (see Fig. 4); 

    PNG
    media_image1.png
    440
    724
    media_image1.png
    Greyscale


However, Sinclair does not explicitly discloses a oily liquid and that the oily liquid is filled between the probe guard tip and the probe protector , and between the metal coil and the probe protector.

In the same field of endeavor in the subject of OCT probes Tahiro discloses having an optical path between a lens 13 and an outher sheath 15 which is filled with a silicone oil to suppress loss of light due to a difference in refractive index (see para. 0027 “The object light is incident on and reflected by the area around the point where the reference axis AX intersects with the deflection surface 13R, while being converged from divergent beam to collimated or convergent beam by the GRIN lens 13 having positive optical power. The object light of which optical path is bent by the reflection propagates through the outer sheath 15 and is emitted toward a side wall of the lumen 

IT would have been obvious to one skilled in the art before the effective filling date to further include an oily liquid such as silicone oil as disclosed by Tashiro between the probe guard tip and the probe protector because doing so will allow to suppress loss of light (see para. 0027)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793